Citation Nr: 0312643	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  95-00 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for cervical and lumbar 
spine disabilities, to include arthritis and disc disease. 

2.  Entitlement to service connection for a left wrist 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from January 1970 to September 
1971.

This matter was last before the Board of Veterans' Appeals 
(Board) in November 2001, on appeal from a March 1994 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  Upon its last 
review, the Board remanded the claims at issue for the 
scheduling of a Travel Board hearing.  The appellant 
subsequently requested that she appear before a 
videoconference hearing.  Although the appellant did not 
appear for the scheduled hearing in January 2002 due to lack 
of transportation, she requested that it be rescheduled for 
at some point after February 2002.  In a March 2002 order, 
the Board granted the appellant's request for a new hearing 
date upon the showing of good cause.  38 C.F.R. 
§ 20.704(c).  Although the hearing was thereafter scheduled, 
in July 2002 the appellant withdrew her hearing request.  

Having reviewed the evidence of record in light of the 
appellant's contentions and recently-issued precedential 
decisions of the appellate courts, the Board finds that this 
matter must be remanded.  


REMAND

In July 2002, the Board directed additional development be 
undertaken of this claim, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) [codified at 38 C.F.R. 
§ 19.9(a)(2)].  In Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) 
(2002) and noted that 38 C.F.R. § 19(a)(2) (2002) is 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby.).    

In March 2003, the appellant underwent the VA medical 
examination directed by the Board in July 2002.  Because the 
appellant has not waived initial RO consideration of the 
examination report, this matter must be returned to the RO 
for its initial consideration of the new medical evidence.  

The Board additionally observes that although the March 2003 
VA examination was conducted, it does not address the 
specific inquiries requested by the Board.  
First, the appellant contends that a notation in her service 
entrance physical examination of January 1970, as below, is 
indicative of a pre-existing cervical and lumbar spine 
disability that was aggravated by active service.  In this 
regard, in its  development directive, the Board requested 
that the examiner respond to the following inquiry:

Whether the appellant's service medical 
records, in particular the January 1970 
service entrance physical examination, 
reveal any pre-existing cervical and/or 
lumbar spine disability, or preexisting 
left wrist disorder.  In particular, the 
examiner must clarify the meaning of the 
annotation "REFRACTIVE ERROR CL" 
followed by a horizontal line, which is 
noted on block 72, page 2 of the 
veteran's January 1970 pre-enlistment 
examination.  The examiner must report 
the meaning of both the terms 'REFRACTIVE 
ERROR" and "CL."  

Because the examiner did not respond to this inquiry, this 
case must be remanded to the RO for return of the report to 
the March 2003 VA examiner.  See 38 C.F.R. 
§ 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.).  See also Allday v. Brown, 7 Vet. App. 517 
(1995); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (Holdings 
that in its decisions, VA may not rely upon its own 
unsubstantiated medical opinion).   

The Board further observes that under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), VA has an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. 
§ 5103(a) and (b) (West 2002).  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas, supra.  

The appellant has argued that various in-service events 
caused her present orthopedic disabilities.  Although the 
Board is not by this action deciding the matters on appeal, 
the Board does note that the claims have been consistently 
denied upon the basis that there is no evidence of any in-
service events which have been linked by competent medical 
evidence to the present disabilities on direct or presumptive 
basis or on the basis of aggravation.

Although the March 2003 examiner reported that the 
appellant's claims folder was reviewed, it does not appear 
that the examiner based his opinion relative to any in-
service events on anything but the appellant's present 
account.  He neither described nor made reference to any 
documented in-service event as the basis for his expressed 
opinion.  The appellant is therefore advised that 
substantiating evidence in this matter would be any competent 
evidence indicating that the appellant sustained in-service 
events which led to the present disabilities.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996) (The opinion of the 
physician that the appellant is truthful in his account is 
not necessarily probative as to the facts of the account.)  
Moreover, while a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (Generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described.); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(The Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitations of a claimant.).  

For the foregoing reasons, this matter is REMANDED to the RO 
for the following actions:

1.  Apart from the information above, the 
RO should advise the appellant of what 
evidence would substantiate her claims in 
accordance with the provisions of the 
VCAA.  Contemporaneous with this 
advisement, the RO should ascertain if 
the appellant has received any VA, non-
VA, or other medical treatment for the 
disorder at issue that is not evidenced 
by the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder. 

2.  The RO should return the March 2003 
examination report to the authoring 
examiner, (or to an otherwise competent 
physician if the March 2003 examiner is 
unavailable) and the examiner must 
respond to the following inquiries:  

a.  Whether the appellant's service 
medical records, in particular the 
January 1970 service entrance 
physical examination, reveal any 
pre-existing cervical and/or lumbar 
spine disability, or preexisting 
left wrist disorder.  In particular, 
the examiner must clarify the 
meaning of the annotation 
"REFRACTIVE ERROR CL" followed by 
a horizontal line, which is noted on 
block 72, page 2 of the veteran's 
January 1970 pre-enlistment 
examination.  The examiner must 
report the meaning of both the terms 
'REFRACTIVE ERROR" and "CL;"

b.  Whether, after a review of the 
appellant's claims folder and the 
appellant's service medical records, 
any part of the opinion in the March 
2003 examination report is revised, 
and if so, to what extent?  The 
examiner should also provide a 
rationale for any expressed opinion 
with reference to specific evidence 
in the file, particularly the actual 
service medical records, that 
support the expressed opinion.  

3.  Following such development (including 
any additional and appropriate medical 
examinations), the RO shall readjudicate 
the claim.  If any such action does not 
resolve the claim, the RO shall issue the 
appellant a Supplemental Statement of the 
Case.  Thereafter, the case should be 
returned to the Board, if in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until further 
notice is obtained.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



